[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE (#105.10)
The Plaintiff, Richard Rockford, and the Defendant, Kathleen Hartman, are each 50 percent members of Easily Accessible Revenues, LLC (EAR). On March 21, 2000, Rockford brought suit in his own name and in the name of EAR seeking a dissolution, accounting and winding up of EAR as well as alleging conversion of EAR's assets by the Defendant Hartman and the Defendant Hartman Development Group (HDG) and a breach of fiduciary duty by Defendant Hartman individually.
On June 27, 2001, the Defendants counterclaimed against the Plaintiff CT Page 10630 Rockford alleging (1) he breached a contract with Hartman and HDG to perform certain services with respect to a vehicle donation program he operated on behalf of the Jewish Children's Fund; (2) diverted business opportunities from Hartman and Hartman Development Group; and (3) violated the Connecticut Unfair Trade Practices Act, 42-110b et seq. On July 12, 2001, the Plaintiff filed a motion to strike the entire counterclaim on the ground that its allegations did not arise from the actions alleged in the complaint.
Practice Book § 10-10 provides in relevant part that "any defendant may file counterclaims against any Plaintiff and cross claims against any codefendant provided that each such counterclaim and cross claim arises out of the transaction or one of the transactions which is the subject of the Plaintiff's complaint. . . ."
Practice Book § 10-10 supports that Plaintiff's motion to strike. Accordingly, plaintiff's motion to strike is granted.
David L. Fineberg Superior Court Judge